Exhibit 10.2

 

LOGO [g409136ex10_2-1.jpg]

July 26, 2012

Ms. Debra Delman

Dear Debra,

On behalf of Arbitron, I am delighted to offer you the position of Executive
Vice President, Finance, with the intent of transitioning you into the Chief
Financial Officer role as soon as is practicable. You will report to Chief
Executive Officer, William T. Kerr, and have a starting base salary of $400,000.
Your effective start date will be no later than August 27, 2012.

Upon meeting the applicable performance criteria established by the Compensation
and Human Resources Committee of Arbitron’s Board of Directors (the
“Compensation Committee”) in its sole discretion, you will be eligible to
receive an annual incentive bonus in an amount equal to 55% of base salary. For
performance exceeding such applicable performance criteria in the sole judgment
of the Compensation Committee, the annual incentive bonus may be increased to an
amount up to 110% of base salary. Any bonus paid for 2012 will be prorated to
reflect 4 months of service.

Subject to the approval of the Compensation Committee, as soon as practicable on
or after your start date Arbitron will grant you a Long Term Incentive award to
be valued at 125% of your base salary on the date of grant, with the award to be
determined by the Compensation Committee as a mix of: (i) 50% restricted stock
units, and (ii) 50% stock options, each with respect to the company’s common
stock, par value $0.50 (the “Common Stock”). The value for the restricted stock
units will be determined by dividing the target value for the restricted stock
units by the Common Stock’s fair market value on the date of grant and the value
of the options will be determined using the company’s standard Black-Scholes
assumptions applied as of the date of grant.

Employment will be contingent on meeting Arbitron’s standard employment
requirements, and passing a routine background check. Arbitron employees must
adhere to our Policy on Alcohol and other Drugs. As a condition of your
employment, you must read and sign the Employee Disclosure Assignment Agreement
and also the Company’s Code of Conduct.

In compliance with the Immigration Reform and Control Act of 1986, you will be
required to complete the Employment Eligibility Verification Form I-9. You will
need to provide the necessary documents to establish your identity and
employment eligibility. For clarification and protection of both you and the
Company, your acceptance of this offer represents the sole agreement between you
and Arbitron. No prior promises, representations and understandings relative to
any terms and conditions of your employment are to be considered part of this
agreement unless expressed in this letter.



--------------------------------------------------------------------------------

Please confirm your acceptance of this offer by signing and returning a copy of
this letter.

Debra, I could not be more pleased that you will be joining Arbitron and very
much look forward to seeing you at the Board meeting in Los Angeles.

 

Sincerely, /s/ Marilou Legge

Marilou Legge

Executive Vice President,

Organization Effectiveness
and Corporate Communications